DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/05/2022 has been entered.



Response to Amendments
This communication is in response to the amendments filed on 15 September 2022:
	Claims 1-2, 4 and 7-9 are amended.
	Claims 1-9 are pending.



Response to Arguments
In response to Applicant’s remarks filed on 15 September 2022:
a.	Applicant’s arguments that the combined teachings of the cited art would not have rendered obvious or even suggested that “in response to the vehicle having been determined to be in the predetermined stop state by the determination unit” as recited in the amended claims has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (U.S. PGPub. 2015/0251538), in view of NAGAI et al. (U.S. PGPub. 2014/0032865), hereinafter Nagai, in further view of Tucker et al. (U.S. PGPub. 2016/0019787), hereinafter Tucker. 

	Regarding claim 1, Tamura teaches An on-vehicle device mounted on a vehicle (Tamura, Paragraph [0001], see “the present invention relates to an information providing device for a vehicle, which provides various information using a vehicle-mounted device and an external device”), comprising:
	a processing unit (Tamura, Paragraph [0002], see “In this information providing device, a portable information device (external device) and a vehicle-mounted multimedia computer (vehicle-mounted device) having a liquid crystal display mounted on a vehicle are connected to each other and can be communicated with each other”);
	a determination unit configured to determine whether or not the vehicle is in a predetermined stop state (Tamura, Paragraph [0079], see “the first control means 202 receives the vehicle state signal through the multiplex communication input/output terminal 211 and determines whether or not the vehicle is stopped”); and
	
	(Tamura, Paragraph [0033], see “the operation means 213 is configured by an operation input unit for performing various operations of the vehicle-mounted device 102”, where “operation means 213” is being read as an external device that performs various operations (controls) the vehicle-mounted device 102 and where “operation input unit” is being read as comprising control information that allows the operation means 213 (external device) to control the on-vehicle device), 
	
Tamura does not teach the following limitation(s) as taught by Nagai: a secure area that is accessible from the processing unit when the processing unit has output predetermined information (Nagai, Paragraph [0073], see “The device certification includes a device ID and an electronic signature for certifying validity of a certification. If the authentication is established, the host device 11 can access the protection region 13f in the secure storage 12”, where “certifying validity of a certification” is analogous to outputting predetermined information and where “If the authentication is established, the host device 11 can access the protection region 13f in the secure storage 12” is analogous to a secure area that is accessible from the processing unit when the processing unit has output predetermined information), wherein
the secure area has, stored therein, encoded control information that allows an external device to control the on-vehicle device (Nagai, Paragraph [0212], see “As shown in FIG. 25, a normal region 13g in the secure storage 12 is classified into a stand-alone region (SAD) and an extended region (EXDS). The stand-alone region (SAD) is a region where contents, secret information, control information and the like are stored…”, where “secure storage 12” is analogous to comprising the secure area, which stores control information) (Nagai, Paragraph [0276], see “In the stand-alone region (SAD) of the secure storage 12, one or more security information 00001 and one or more encoded contents 00001. The security information 00001 has a relation with the encoded contents 00001. Information indicative of the control information 000 to 002 is included in the security information 00001. That is, it is possible to trace secret information in the protection region which relates to decoding of encoded contents from the security information 00001 and the control information 000 to 002”, where “control information” comprises encoded information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an information providing device for vehicle(s), disclosed of Tamura, by implementing techniques for a storage system in which information is prevented, comprising a secure area that is accessible when the processing unit has output predetermined information and wherein the secure area has, stored therein, encoded control information, disclosed of Nagai. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an on-vehicle device, comprising a secure area that is accessible when the processing unit has output predetermined information and wherein the secure area has, stored therein, encoded control information. This allows for better security management by requiring the processing unit to output predetermined information (i.e., information that is used to authenticate the processing unit), before allowing the processing unit to access the secure area. Nagai is deemed as analogous art due to the art disclosing techniques for accessing a secure area when the processing unit has output predetermined information (Nagai, Paragraphs [0080 – 0081]).  
Tamura as modified by Nagai do not teach the following limitation(s) as taught by Tucker: in response to the vehicle having been determined to be in the predetermined stop state by the determination unit, the processing unit accesses the secure area and performs an acquisition process of acquiring the control information from the secure area (Tucker, Paragraph [0024], see “…a vehicle can, while in a parking structure, determine whether it is currently in a parked state. If it is currently parked, the vehicle can transmit identification information (e.g., identifiers, device addresses, unique codes, etc.) to a first set of one or more wireless sensors situated within the parking structure”, where “a vehicle can, while in a parking structure, determine whether it is currently in a parked state” is being read as in response to the vehicle having been determined to be in the predetermined stop state by the determination unit, where “the vehicle can transmit identification information…to a first set of one or more wireless sensors” is being read as the processing unit of the on-vehicle device accessing a secure area and acquiring the control information (i.e., identifiers, device addresses, unique codes) from the secure area and transmitting it to the wireless sensors). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an information providing device for vehicle(s), disclosed of Tamura, and techniques disclosed of Nagai, by implementing techniques for locating a vehicle, comprising of in response to a vehicle having been determined to be in the predetermined stop state by the determination unit, the processing unit accesses a secure area and performs an acquisition process of acquiring the control information from the secure area, disclosed of Tucker.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an on-vehicle device, comprising of in response to a vehicle having been determined to be in the predetermined stop state by the determination unit, the processing unit accesses a secure area and performs an acquisition process of acquiring the control information from the secure area. This allows for better security management by only accessing and transmitting the control information in the secure area when the vehicle is in a predetermined stop state. Tucker is deemed as analogous art due to the art disclosing techniques for in response to a vehicle having been determined to be in the predetermined stop state by the determination unit, the processing unit accesses a secure area and performs an acquisition process of acquiring the control information from the secure area (Tucker, Paragraph [0024]). 

Regarding claim 2, Tamura does not teach the following limitation(s) as taught by Nagai: The on-vehicle device according to claim 1, further comprising an authentication unit configured to perform an authentication process on the external device (Nagai, Paragraph [0064], see “The memory authentication circuit 14b carries out processing concerning authentication between the secure storage 12 and the host device 11”, where “secure storage 12” is analogous to the on-vehicle device, where “host device 11” is analogous to the external device and where “authentication circuit 14b” is analogous to an authentication unit configured to perform an authentication process on the external device), wherein
the processing unit performs the acquisition process the authentication process having succeeded (Nagai, Paragraph [0080], see “…if the authentication is established, the host device 11 can access the protection region 13f in the secure storage 12”, where “if the authentication is established…” is analogous to making a positive determination through authentication that the user is allowed access to the protected region) (Nagai, Paragraph [0081], see “The host device 11 reads secret information recorded in the protection region 13f. Further, the host device 11 reads encoded contents recorded in the normal region 13g…”, where “The host device 11 reads secret information recorded in the protection region 13f” is analogous to the processing unit performing the acquisition process upon a successful authentication).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an information providing device for vehicle(s), disclosed of Tamura, by implementing techniques for a storage system in which information is prevented, comprising an authentication unit configured to perform an authentication process on the external device, disclosed of Nagai. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an on-vehicle device, comprising an authentication unit configured to perform an authentication process on the external device. This allows for better security management by requiring authentication of the user on the external device before granting access to control information. Nagai is deemed as analogous art due to the art disclosing techniques for performing an authentication process on an external device (Nagai, Paragraph [0064]).  
Tamura as modified by Nagai do not teach the following limitation(s) as taught by Tucker: the processing unit performs the acquisition process in response to the vehicle having been determined to be in the predetermined stop state by the determination unit and the authentication process having succeeded (Tucker, Paragraph [0024], see “…a vehicle can, while in a parking structure, determine whether it is currently in a parked state. If it is currently parked, the vehicle can transmit identification information (e.g., identifiers, device addresses, unique codes, etc.) to a first set of one or more wireless sensors situated within the parking structure”, where “a vehicle can, while in a parking structure, determine whether it is currently in a parked state” is being read as in response to the vehicle having been determined to be in the predetermined stop state by the determination unit, where “the vehicle can transmit identification information…to a first set of one or more wireless sensors” is being read as the processing unit of the on-vehicle device acquiring the control information (i.e., identifiers, device addresses, unique codes) from the secure area and transmitting it to the wireless sensors). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an information providing device for vehicle(s), disclosed of Tamura, and techniques disclosed of Nagai, by implementing techniques for locating a vehicle, comprising of in response to a vehicle having been determined to be in the predetermined stop state by the determination unit, the processing unit accesses a secure area and performs an acquisition process of acquiring the control information from the secure area, disclosed of Tucker.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an on-vehicle device, comprising of in response to a vehicle having been determined to be in the predetermined stop state by the determination unit, the processing unit accesses a secure area and performs an acquisition process of acquiring the control information from the secure area. This allows for better security management by only accessing and transmitting the control information in the secure area when the vehicle is in a predetermined stop state. Tucker is deemed as analogous art due to the art disclosing techniques for in response to a vehicle having been determined to be in the predetermined stop state by the determination unit, the processing unit accesses a secure area and performs an acquisition process of acquiring the control information from the secure area (Tucker, Paragraph [0024]). 

Regarding claim 3, Tamura as further modified by Tucker do not teach the following limitation(s) as taught by Nagai: The on-vehicle device according to claim 1, wherein the determination unit is included in the secure area (Nagai, Paragraph [0064], see “The memory authentication circuit 14b carries out processing concerning authentication between the secure storage 12 and the host device 11”, where “authentication circuit 14b” is analogous to comprising the determination unit, due to the authentication circuit 14b making a determination on whether or not the host device outputs predetermined information in order to be successfully authenticated and where the “authentication circuit 14b” is comprised within the secure area). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an information providing device for vehicle(s), disclosed of Tamura, and techniques disclosed of Tucker, by implementing techniques for a storage system in which information is prevented, comprising of the determination unit being included in the secure area, disclosed of Nagai.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an on-vehicle device, comprising of the determination unit being included in the secure area. This allows for better security management by allocating the determination and authenticating steps for transmission of vehicle control information in a secure area. Nagai is deemed as analogous art due to the art disclosing techniques for a determination unit included within a secure area (Nagai, Paragraph [0064]).  

Regarding claim 5, Tamura as modified by Nagai and further modified by Tucker teaches The on-vehicle device according to claim 1, wherein the predetermined stop state is a parked state (Tamura, Paragraph [0079], see “the first control means 202 receives the vehicle state signal through the multiplex communication input/output terminal 211 (or the vehicle information terminal 210) and determines whether or not the vehicle is stopped. When it is determined that the vehicle is stopped (when receiving a signal indicating that a vehicle speed is 0 km per hour), the first control means…”, where “vehicle speed is 0 km per hour” is being read as the predetermined stop state being a parked state).

Regarding claim 8, Tamura teaches A management method to be performed in an on-vehicle device that is mounted on a vehicle, and that includes a processing unit (Tamura, Paragraph [0001], see “the present invention relates to an information providing device for a vehicle, which provides various information using a vehicle-mounted device and an external device”) (Tamura, Paragraph [0002], see “In this information providing device, a portable information device (external device) and a vehicle-mounted multimedia computer (vehicle-mounted device) having a liquid crystal display mounted on a vehicle are connected to each other and can be communicated with each other”), 
(Tamura, Paragraph [0033], see “the operation means 213 is configured by an operation input unit for performing various operations of the vehicle-mounted device 102”, where “operation means 213” is being read as an external device that performs various operations (controls) the vehicle-mounted device 102),
the method comprising:
	determining whether or not the vehicle is in a predetermined stop state (Tamura, Paragraph [0079], see “the first control means 202 receives the vehicle state signal through the multiplex communication input/output terminal 211 and determines whether or not the vehicle is stopped”); 
	
	Tamura does not teach the following limitation(s) as taught by Nagai: a secure area accessible from the processing unit when the processing unit has output predetermined information (Nagai, Paragraph [0073], see “The device certification includes a device ID and an electronic signature for certifying validity of a certification. If the authentication is established, the host device 11 can access the protection region 13f in the secure storage 12”, where “certifying validity of a certification” is analogous to outputting predetermined information and where “If the authentication is established, the host device 11 can access the protection region 13f in the secure storage 12” is analogous to a secure area that is accessible from the processing unit when the processing unit has output predetermined information),
	the secure area having, stored therein, encoded control information that allows an external device to control the on-vehicle device (Nagai, Paragraph [0212], see “As shown in FIG. 25, a normal region 13g in the secure storage 12 is classified into a stand-alone region (SAD) and an extended region (EXDS). The stand-alone region (SAD) is a region where contents, secret information, control information and the like are stored…”, where “secure storage 12” is analogous to comprising the secure area, which stores control information) (Nagai, Paragraph [0276], see “In the stand-alone region (SAD) of the secure storage 12, one or more security information 00001 and one or more encoded contents 00001. The security information 00001 has a relation with the encoded contents 00001. Information indicative of the control information 000 to 002 is included in the security information 00001. That is, it is possible to trace secret information in the protection region which relates to decoding of encoded contents from the security information 00001 and the control information 000 to 002”, where “control information” comprises encoded information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an information providing device for vehicle(s), disclosed of Tamura, by implementing techniques for a storage system in which information is prevented, comprising a secure area that is accessible when the processing unit has output predetermined information and wherein the secure area has, stored therein, encoded control information, disclosed of Nagai. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an on-vehicle device, comprising a secure area that is accessible when the processing unit has output predetermined information and wherein the secure area has, stored therein, encoded control information. This allows for better security management by requiring the processing unit to output predetermined information (i.e., information that is used to authenticate the processing unit), before allowing the processing unit to access the secure area. Nagai is deemed as analogous art due to the art disclosing techniques for accessing a secure area when the processing unit has output predetermined information (Nagai, Paragraphs [0080 – 0081]).  
Tamura as modified by Nagai do not teach the following limitation(s) as taught by Tucker: in response to a result of the determination being that the vehicle is in the predetermined stop state, causing the processing unit to access the secure area, and perform an acquisition process of acquiring the control information from the secure area (Tucker, Paragraph [0024], see “…a vehicle can, while in a parking structure, determine whether it is currently in a parked state. If it is currently parked, the vehicle can transmit identification information (e.g., identifiers, device addresses, unique codes, etc.) to a first set of one or more wireless sensors situated within the parking structure”, where “a vehicle can, while in a parking structure, determine whether it is currently in a parked state” is being read as in response to the vehicle having been determined to be in the predetermined stop state by the determination unit, where “the vehicle can transmit identification information…to a first set of one or more wireless sensors” is being read as the processing unit of the on-vehicle device accessing a secure area and acquiring the control information (i.e., identifiers, device addresses, unique codes) from the secure area and transmitting it to the wireless sensors). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an information providing device for vehicle(s), disclosed of Tamura, and techniques disclosed of Nagai, by implementing techniques for locating a vehicle, comprising of in response to a vehicle having been determined to be in the predetermined stop state by the determination unit, the processing unit accesses a secure area and performs an acquisition process of acquiring the control information from the secure area, disclosed of Tucker.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an on-vehicle device, comprising of in response to a vehicle having been determined to be in the predetermined stop state by the determination unit, the processing unit accesses a secure area and performs an acquisition process of acquiring the control information from the secure area. This allows for better security management by only accessing and transmitting the control information in the secure area when the vehicle is in a predetermined stop state. Tucker is deemed as analogous art due to the art disclosing techniques for in response to a vehicle having been determined to be in the predetermined stop state by the determination unit, the processing unit accesses a secure area and performs an acquisition process of acquiring the control information from the secure area (Tucker, Paragraph [0024]). 

Regarding claim 9, Tamura teaches A non-transitory computer readable storage medium storing a management program to be used in an on-vehicle device mounted on a vehicle, the program causing a computer to function as a processing unit (Tamura, Paragraph [0030], see “The vehicle-mounted device 102 includes a vehicle information terminal 210 and a multiplex communication input/output terminal 211…a first control  means 202 which is configured by, e.g., a microcomputer for controlling the vehicle-mounted device 102, a first storage means 203 which is configured by a non-volatile memory such as EEPROM or flash memory for storing a process program of the first control means 202”), and a determination unit configured to determine whether or not the vehicle is in a predetermined stop state (Tamura, Paragraph [0079], see “the first control means 202 receives the vehicle state signal through the multiplex communication input/output terminal 211 and determines whether or not the vehicle is stopped”), wherein

(Tamura, Paragraph [0033], see “the operation means 213 is configured by an operation input unit for performing various operations of the vehicle-mounted device 102”, where “operation means 213” is being read as an external device that performs various operations (controls) the vehicle-mounted device 102), 

Tamura does not teach the following limitation(s) as taught by Nagai: the on-vehicle device includes a secure area that is accessible from the processing unit when the processing unit has output predetermined information (Nagai, Paragraph [0073], see “The device certification includes a device ID and an electronic signature for certifying validity of a certification. If the authentication is established, the host device 11 can access the protection region 13f in the secure storage 12”, where “certifying validity of a certification” is analogous to outputting predetermined information and where “If the authentication is established, the host device 11 can access the protection region 13f in the secure storage 12” is analogous to a secure area that is accessible from the processing unit when the processing unit has output predetermined information),
the secure area has, stored therein, encoded control information that allows an external device to control the on-vehicle device (Nagai, Paragraph [0212], see “As shown in FIG. 25, a normal region 13g in the secure storage 12 is classified into a stand-alone region (SAD) and an extended region (EXDS). The stand-alone region (SAD) is a region where contents, secret information, control information and the like are stored…”, where “secure storage 12” is analogous to comprising the secure area, which stores control information) (Nagai, Paragraph [0276], see “In the stand-alone region (SAD) of the secure storage 12, one or more security information 00001 and one or more encoded contents 00001. The security information 00001 has a relation with the encoded contents 00001. Information indicative of the control information 000 to 002 is included in the security information 00001. That is, it is possible to trace secret information in the protection region which relates to decoding of encoded contents from the security information 00001 and the control information 000 to 002”, where “control information” comprises encoded information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an information providing device for vehicle(s), disclosed of Tamura, by implementing techniques for a storage system in which information is prevented, comprising a secure area that is accessible when the processing unit has output predetermined information and wherein the secure area has, stored therein, encoded control information, disclosed of Nagai. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an on-vehicle device, comprising a secure area that is accessible when the processing unit has output predetermined information and wherein the secure area has, stored therein, encoded control information. This allows for better security management by requiring the processing unit to output predetermined information (i.e., information that is used to authenticate the processing unit), before allowing the processing unit to access the secure area. Nagai is deemed as analogous art due to the art disclosing techniques for accessing a secure area when the processing unit has output predetermined information (Nagai, Paragraphs [0080 – 0081]).  
Tamura as modified by Nagai do not teach the following limitation(s) as taught by Tucker: in response to the vehicle having been determined to be in the predetermined stop state by the determination unit, the processing unit accesses the secure area and performs an acquisition process of acquiring the control information from the secure area (Tucker, Paragraph [0024], see “…a vehicle can, while in a parking structure, determine whether it is currently in a parked state. If it is currently parked, the vehicle can transmit identification information (e.g., identifiers, device addresses, unique codes, etc.) to a first set of one or more wireless sensors situated within the parking structure”, where “a vehicle can, while in a parking structure, determine whether it is currently in a parked state” is being read as in response to the vehicle having been determined to be in the predetermined stop state by the determination unit, where “the vehicle can transmit identification information…to a first set of one or more wireless sensors” is being read as the processing unit of the on-vehicle device accessing a secure area and acquiring the control information (i.e., identifiers, device addresses, unique codes) from the secure area and transmitting it to the wireless sensors). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an information providing device for vehicle(s), disclosed of Tamura, and techniques disclosed of Nagai, by implementing techniques for locating a vehicle, comprising of in response to a vehicle having been determined to be in the predetermined stop state by the determination unit, the processing unit accesses a secure area and performs an acquisition process of acquiring the control information from the secure area, disclosed of Tucker.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an on-vehicle device, comprising of in response to a vehicle having been determined to be in the predetermined stop state by the determination unit, the processing unit accesses a secure area and performs an acquisition process of acquiring the control information from the secure area. This allows for better security management by only accessing and transmitting the control information in the secure area when the vehicle is in a predetermined stop state. Tucker is deemed as analogous art due to the art disclosing techniques for in response to a vehicle having been determined to be in the predetermined stop state by the determination unit, the processing unit accesses a secure area and performs an acquisition process of acquiring the control information from the secure area (Tucker, Paragraph [0024]). 


Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura, in view of Nagai, in further view of Tucker, in further view of Tanizawa et al. (U.S. PGPub. 2009/0025079), hereinafter Tanizawa.

Regarding claim 6, Tamura as modified by Nagai and further modified by Tucker do not teach the following limitation(s) as taught by Tanizawa: The on-vehicle device according to claim 1, wherein the processing unit discards the control information when the vehicle has started to move or when use of the control information has ended (Tanizawa, Paragraph [0118], see “When there is no authenticate state of the terminal device 700 or when the authentication state is “Reject”, the 802.1X protocol processor 604 discards the received message”, where “when the authentication state is “Reject”” is analogous to when the use of the control information has ended). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an information providing device for vehicle(s), disclosed of Tamura, techniques disclosed of Nagai, and techniques disclosed of Tucker, by implementing techniques for a communication system for authenticating or relaying network access, comprising of discarding the control information when the use of the control information has ended, disclosed of Tanizawa.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an on-vehicle device, comprising of discarding the control information when the use of the control information has ended. This allows for better security management by discarding the control information if the terminal had an unsuccessful authentication in order to keep the control information secure. Tanizawa is deemed as analogous art due to the art disclosing techniques for discarding the control information when the use of the control information has ended (Tanizawa, Paragraph [0118]). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura, in view of Nagai, in further view of Tucker, in further view of Yarnold et al. (U.S. PGPub. 2011/0215949), hereinafter Yarnold.

Regarding claim 7, Tamura as modified by Nagai and further modified by Tucker do not teach the following limitation(s) as taught by Yarnold: The on-vehicle device according to claim 1, wherein 
in response to the vehicle having been determined to not be in the predetermined stop state by the determination unit, the processing unit performs a response to reject an activation request, from the external device, which requests activation of a function that is implemented by the control information (Yarnold, Abstract, see “A user device application transmits the device’s location and unique identifier with a message requesting location information that corresponds to a vehicle associated with the user device’s unique identifier. The application sends the request message over a communication network to a central computer…The central computer may also deny the request when the vehicle is moving…”, where “The central computer may also deny the request when the vehicle is moving” is analogous to in response to the vehicle having been determined to not be in the predetermined stop state by the determination unit, the processing unit performs a response to reject an activation request, where “the central computer” is analogous to the processing unit and where “user device” is analogous to the external device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an information providing device for vehicle(s), disclosed of Tamura, techniques disclosed of Nagai, and techniques disclosed of Tucker, by implementing techniques for providing location information of a vehicle to a user device, comprising of in response to the vehicle having been determined to not be in the predetermined stop state, the processing unit performs a response to reject a request, disclosed of Yarnold.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an on-vehicle device, comprising of in response to the vehicle having been determined to not be in the predetermined stop state, the processing unit performs a response to reject a request. This allows for better security management by not allowing a request for control information to be permitted when the vehicle is moving. Yarnold is deemed as analogous art due to the art disclosing in response to the vehicle having been determined to not be in the predetermined stop state, the processing unit performs a response to reject a request (Yarnold, Abstract). 




Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2499